Citation Nr: 1341598	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2008 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for adjustment disorder with depression and anxiety as secondary to service-connected spinal disabilities, but denied service connection for PTSD.

The issue of entitlement to higher disability ratings for the Veteran's service-connected lumbar spine degenerative disc disease, interverterbral disc syndrome, and left first sacral nerve root deficits with left foot drop have been raised by the record, in that the Veteran submitted a personal statement and updated treatment records regarding these disabilities in April 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a current PTSD diagnosis.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110; 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)
	
The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice provisions were fulfilled by letter sent in January 2012, prior to the May 2012 decision now on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not alleged that there was any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA further provides that VA has a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) and post-service treatment records have been obtained.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Indeed, in April 2013, the Veteran was granted additional time to submit unidentified medical evidence relevant to his claim and the record was held open July 2013.  To date, no relevant evidence has been received.  

The Veteran was also provided with a VA compensation examination in February 2012 for a medical opinion on whether the Veteran currently has PTSD, and if so, the likelihood that it is related to his service.  The Board notes that the examiner fully reviewed the Veteran's case file, elicited his personal history, and directly addressed his contentions.  The examination report is therefore found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Veteran asserts that he developed PTSD due to an accident he had in service that injured his back, or as secondary to service-connected spinal disabilities.

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
In addition to those criteria listed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which requires that it be diagnosed pursuant to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994), (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Generally, the occurrence of an event alleged as a "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996).  Here, the Veteran was not in combat and his stressors are not combat-related.

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault. See Patton v. West, 12 Vet.App. 272 (1999).  Here, the Veteran has not alleged he was personally assaulted.

Finally, a claimed stressor that is consistent with the places, types, and circumstances of the Veteran's service does not require corroboration, but only if an evaluating VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted,  confirms that it is related to the Veteran's fear of hostile military or terrorist activity, that it is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f). 

The Veteran was not treated for any mental health symptoms while in service, and during his separation examination, a psychiatric assessment was not completed.  

In February 2010, the results of a PTSD screening, consisting of four questions regarding nightmares, intrusive thoughts, avoidant behaviors, hypervigilance, and feelings of detachment, were positive.  Upon further questioning and examination, he denied feelings of depression and anxiety, and was found to be oriented to person, place, and time, with good insight.  Risk of suicide was assessed, and his physician determined that he did not have a mental health condition that required further intervention.

In August 2011, the Veteran's VA psychologist diagnosed him with adjustment disorder, unspecified.  

At the February 2012 VA examination, the Veteran was again diagnosed with adjustment disorder, with depression and anxiety.  He was not diagnosed with PTSD.  The examiner opined the Veteran's stressor, that he jumped off his rack and hurt his back, was insufficient to meet Criterion A, which requires the Veteran to have been exposed to a traumatic event where he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the Veteran's response involved intense fear, helplessness, or horror.  Further, the event is not persistently re-experienced, nor did the Veteran persistently avoid stimuli associated with the incident, nor did he have persistent symptoms of increased arousal.  

The Veteran was afforded an additional VA mental disorder examination in August 2012.  PTSD was not diagnosed.

In April 2013, the Veteran acknowledged that he did not have a current diagnosis of PTSD, and asked for additional time to gather that information and submit it to VA adjudicators.  To date, no medical evidence showing the Veteran has PTSD has been received.  The Veteran, while competent to describe symptoms that he experiences, is not competent to render a diagnosis of PTSD, as this is a determination that requires medical expertise.

Based on the foregoing, the Board does not find service connection for PTSD is warranted because the Veteran does not have a current diagnosis of PTSD.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).  As service connection cannot be granted without a current disability, or a disability that was diagnosed while the claim was still pending, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


